Citation Nr: 1645005	
Decision Date: 11/30/16    Archive Date: 12/09/16

DOCKET NO.  08-36 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial compensable evaluation for service-connected bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel



INTRODUCTION

The Veteran had active service in the United States Army from February 1953 to February 1973.  

Effective December 2010, the Veteran is in receipt of a combined 100 percent schedular evaluation for service-connected disorders.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The claim was remanded in May 2011 for evidentiary development.  

The Veteran appeared at a Central Office hearing in March 2011.  A transcript is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded VA examination to assess the severity of his hearing loss in 2006 and in 2012. The claim for an increased rating was re-certified to the Board for review despite the date of the most recent examination (March 2012) being almost five years ago.  

When VA undertakes a duty to afford a VA examination, it is necessary that the examination offered in adequate to address the issue on appeal.  In the current case, the issue is the severity of service-connected hearing loss.  The Veteran's hearing loss symptoms during service became progressively worse over time as due to the nature of his hearing loss disability.  In the six years between 2006 and 2012, the Veteran reported a decrease in hearing acuity.  Given the almost five years which have passed since he was last afforded a VA examination, and given the history of the disability which shows progressive deterioration, the Board cannot conclude that it has the most current assessment of the hearing loss disability picture of record. 

The 2012 examination report is not therefore adequate to resolve the issue on appeal (in cases where an increase in rating is sought, the current level of service-connected disability is of the most paramount concern).  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Hyder v. Derwinski, 1 Vet. App. 221 (1991).  The claim must be remanded for a new VA examination addressing the severity of bilateral hearing loss disability.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding federal records pertaining to hearing loss disability.  This includes VA clinical reports as well as those authored by Department of Defense providers (Veteran is a military retiree).  The Veteran should inform VA as to any and all treatment offered for his hearing loss (other than what is currently of record), and efforts must be made to secure any outstanding records.  Should no records exist, so annotate the record.  

2.  Schedule the Veteran for a comprehensive VA audiology examination to determine the severity of service-connected bilateral hearing loss disability.  The examiner should conduct all appropriate testing, should utilize the Maryland CNC, and should specifically note the level of severity in both pure tone thresholds and speech discrimination scores for each ear.  To the extent possible, the opinion should also consider the functional impact of the Veteran's hearing loss (particularly as it relates to occupational impairment and activities of daily living), and should list such an impact in the narrative portion of the examination report.  

ALL CONCLUSIONS SHOULD BE WELL-REASONED AND THOROUGHLY EXPLAINED.  

3.  Following the above-directed development, re-adjudicate the claim.  Should the resolution remain less than fully favorable, issue an appropriate supplemental statement of the case and forward the claim to the Board for adjudication.  THE RO IS RESPECTFULLY REQUESTED TO EXPEDITE THE PROCESSING OF THIS APPEAL. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 


_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




